                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA



In re:
TOXIC EXPOSURE CASES (diesel                              8:18CV385
fume exhaust and other alleged toxins)                    8:18CV391
against UNION PACIFIC RAILROAD                            8:18CV415
COMPANY                                                   8:18CV421
                 Plaintiff,                               8:18CV484
                                                          8:18CV503
      vs.                                                 8:18CV540

                                                            ORDER
UNION PACIFIC RAILROAD
COMPANY
               Defendant.


      As to the discovery disputes between Plaintiffs and Union Pacific, the
parties jointly stipulate as follows:


      1.     The seven above-captioned cases are members of a larger group of
             cases the Court has joined to a consolidated case management
             schedule.


      2.     On April 18, 2019, Union Pacific’s counsel sent a letter to the Court
             that discussed ongoing problems with Union Pacific’s attempts to
             obtain timely discovery responses from opposing counsel (“Plaintiffs’
             Counsel”) in the seven above-captioned cases. The letter set forth
             alleged defects with Plaintiffs’ Counsel’s discovery responses in each
             of the seven cases. (Id.).


      3.     On April 23, 2019, Plaintiffs’ Counsel sent a letter to the Court
             detailing its position regarding discovery. The correspondence
           asserted that Plaintiffs’ Counsel sent discovery responses in each of
           the seven cases regarding a portion of his outstanding discovery
           obligations.


     4.    On April 23, Union Pacific’s counsel sent a letter advising the Court of
           Plaintiffs’ Counsel’s supplementation of discovery in each case. The
           letter   asserted   that,   for   each   case,   Plaintiffs’   Counsel’s
           supplementary discovery responses still failed to correlate the
           production with a specific request to which the production was
           responsive.


     5.    On April 25, the Court entered an Order in each of the seven above-
           captioned cases. (Doc. # 15). The Order noted Plaintiffs’ Counsel’s
           failure to timely respond to discovery requests and failure to attend to
           the Court’s prior warnings and instructions. (Id.). The Order then
           granted leave for Union Pacific to file a motion to compel and request
           for sanctions in each of the seven above-captioned cases. (Id.). 1


     6.    Paragraphs 7 through 13 below describe the status of discovery in
           each of the above-captioned cases.




      1
       The parties’ proposed order indicates “The Order additionally applied to
an eighth case, Arnold Epps v. Union Pacific; 8:18CV498.” However, the order
granting leave for Union Pacific to file motions to compel and requests for
sanctions did not apply to Epps as the case was dismissed on April 25, 2019.
(8:18V498, Filing No. 15).
                                         2
                   O’Neill v. Union Pacific Railroad Company, 8:18cv385

     7.   Union Pacific received initial discovery responses in the above
          matter. On February 25, 2019, Union Pacific subsequently received
          email    communication    informally   providing   discovery   materials
          supplementing Plaintiff’s discovery responses. However, the email
          did not explain to which case the response was directed. On March
          12, 2019, Union Pacific followed up with Plaintiffs’ Counsel
          requesting formal supplemental responses. On March 26, 2019,
          Union Pacific again received email communication with informal
          supplemental materials. On March 28, Union Pacific followed up with
          Plaintiffs’ Counsel again requesting formal individual supplemental
          discovery responses. Though Plaintiffs’ Counsel has provided
          supplementary documentation specific to this case, Plaintiffs’ counsel
          still failed to specify the request to which the production was
          responsive.


                  Garza v. Union Pacific Railroad Company, 8:18cv391

     9.   2
              Union Pacific received initial discovery responses in the above
          matter. On February 25, 2019, Union Pacific subsequently received
          email    communication    informally   providing   discovery    materials
          supplementing Plaintiff’s discovery responses. However, the email did
          not explain to which case the response was directed. On March 12,
          2019, Union Pacific followed up with Plaintiffs’ Counsel requesting
          formal supplemental responses. On March 26, 2019, Union Pacific
          again received email communication with informal supplemental


     2
       The parties’ proposed order contained no paragraph 8, the numbers
appear as provided.

                                       3
      materials. On March 28, 2019, Union Pacific followed up with
      Plaintiffs’ Counsel again requesting formal individual supplemental
      discovery responses. Though Plaintiffs’ Counsel has provided
      supplementary documentation specific to this case, Plaintiffs’ counsel
      still failed to specify the request to which the production was
      responsive.


              Groff v. Union Pacific Railroad Company, 8:18cv415

10.   Union Pacific received initial discovery responses in the above
      matter. On February 25, 2019, Union Pacific subsequently received
      email    communication    informally   providing    discovery   materials
      supplementing Plaintiff’s discovery responses. However, the email
      did not explain to which case the response was directed. On March
      12, 2019, Union Pacific followed up with Plaintiffs’ Counsel requesting
      formal supplemental responses. On March 26, 2019, Union Pacific
      again received email communication with informal supplemental
      materials. On March 28, 2019, Union Pacific followed up with
      Plaintiffs’ Counsel again requesting formal individual supplemental
      discovery responses. Though Plaintiffs’ Counsel has provided
      supplementary documentation specific to this case, Plaintiffs’ counsel
      still failed to specify the request to which the production was
      responsive.


              Pope v. Union Pacific Railroad Company, 8:18cv421

11.   Union Pacific received initial discovery responses in the above matter.
      On February 25, 2019, Union Pacific subsequently received email
      communication        informally   providing        discovery    materials
      supplementing Plaintiff’s discovery responses. However, the email

                                    4
      did not explain to which case the response was directed. On March
      12, 2019, Union Pacific followed up with Plaintiffs’          Counsel
      requesting formal supplemental responses. On March 26, 2019,
      Union Pacific again received email communication with informal
      supplemental materials. On March 28, 2019, Union Pacific followed
      up with Plaintiffs’ Counsel again requesting formal individual
      supplemental discovery responses. Though Plaintiffs’ Counsel has
      provided supplementary documentation specific to this case,
      Plaintiffs’ counsel still failed to specify the request to which the
      production was responsive.

           Pierce v. Union Pacific Railroad Company, 8:18cv484

12.   Union Pacific served Interrogatories and Requests for Production of
      Documents on the Plaintiff on February 8, 2019. Plaintiff has failed to
      answer the discovery. On March 18, 2019, Union Pacific followed up
      with Plaintiffs’ Counsel requesting the responses. However, Union
      Pacific has received no formal discovery responses.


          Poland v. Union Pacific Railroad Company, 8:18cv503

13.   Union Pacific served Interrogatories and Requests for Production of
      Documents on the Plaintiff on February 15, 2019. Plaintiff has failed
      to answer the discovery. On March 18, 2019, Union Pacific followed
      up with Plaintiffs’ Counsel requesting the responses. Union Pacific
      received Answers to Interrogatories on March 29, 2019, but nothing
      in response to its Request for Production of Documents.




                                   5
                Johnson v. Union Pacific Railroad Company, 8:18cv540

      14.   Union Pacific served Interrogatories and Requests for Production of
            Documents on the Plaintiff on February 8, 2019. Plaintiff has failed to
            answer the discovery. On March 18, 2019, Union Pacific followed up
            with Plaintiffs’ Counsel requesting the responses. However, Union
            Pacific has received no formal discovery responses.


      15.   Union Pacific asserts that sanctions are likely warranted. However,
            Union Pacific represents it is presently forgoing such relief. The Court
            notes Union Pacific has not waived its right to seek sanctions in the
            future.


      16.   The Plaintiff in each of the above matters consents to the Court
            entering this Order compelling them to respond to the aforementioned
            discovery as requested by Union Pacific.

      Accordingly,

      IT IS ORDERED:

      1)    Plaintiffs   in   cases   8:18CV385,   8:18CV391,     8:18CV415    and
8:18CV421 shall provide full, complete formal discovery responses as requested
by Defendant.


      2)    Plaintiffs in cases 8:18CV484, 8:18CV503 and 8:18CV540 shall
respond to all overdue discovery requests as requested by Union Pacific.


      3)    All discovery responses shall be provided to Union Pacific within 14
days of this Order.


                                         6
      4)     Union Pacific’s decision to forgo a request for sanctions at this time
shall not be construed as a waiver of its right to seek sanctions in the future if
Plaintiffs or their counsel continue to fail to properly respond to discovery in a
timely fashion.


      Dated this 7th day of May, 2019.

                                             BY THE COURT:

                                             s/ Cheryl R. Zwart
                                             United States Magistrate Judge




                                         7
